Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made and entered into as of this
[    ] day of [                        ], 2011, by and between Warner Music
Group Corp., a Delaware corporation (the “Company”), and [                ]
(“Indemnitee”).

WHEREAS, in light of the litigation costs and risks to directors resulting from
their service to companies, and the desire of the Company to attract and retain
qualified individuals to serve as directors, it is reasonable, prudent and
necessary for the Company to indemnify and advance expenses on behalf of its
directors to the extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern regarding such risks;

WHEREAS, the Company has requested that Indemnitee serve or continue to serve as
a director of the Company and may have requested or may in the future request
that Indemnitee serve one or more WMG Entities (as hereinafter defined) as a
director or in other capacities;

WHEREAS, Indemnitee is willing to serve as a director of the Company on the
condition that he be so indemnified; and

WHEREAS, Indemnitee may have certain rights to indemnification, advancement of
expenses and/or insurance provided by the Designating Stockholders (as
hereinafter defined) (or their affiliates), which Indemnitee, the Company and
the Designating Stockholders (or their affiliates) intend to be secondary to the
primary obligation of the Company to indemnify Indemnitee as provided herein,
with the Company’ acknowledgement of and agreement to the foregoing being a
material condition to Indemnitee’s willingness to serve as a director of the
Company;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1. Services by Indemnitee. Indemnitee agrees to serve as a director of the
Company. Indemnitee may at any time and for any reason resign from such position
(subject to any contractual obligation under any other agreement or any
obligation imposed by operation of law).

 

2. Indemnification - General. On the terms and subject to the conditions of this
Agreement, the Company shall indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, liabilities, losses, costs, Expenses (as
hereinafter defined) and other matters that may result from or arise in
connection with Indemnitee’s Corporate Status (as hereinafter defined) and shall
advance Expenses to Indemnitee, to the fullest extent permitted by applicable
law. The indemnification obligations of the Company under this Agreement
(a) shall continue after such time as Indemnitee ceases to serve as a director
of the Company or in any other Corporate Status, and (b) include, without
limitation, claims for monetary damages against Indemnitee in respect of any
alleged breach of fiduciary duty, to the fullest extent permitted under
applicable law (including, if applicable, Section 145 of the Delaware General
Corporation Law) as in existence on the date hereof and as amended from time to
time.

 

- 1 -



--------------------------------------------------------------------------------

3. Proceedings Other Than Proceedings by or in the Right of the Company. If by
reason of Indemnitee’s Corporate Status Indemnitee is, or is threatened to be
made, a party to or a participant in any Proceeding (as hereinafter defined)
other than a Proceeding by or in the right of any of the Company to procure a
judgment in its favor, the Company shall indemnify Indemnitee with respect to,
and hold Indemnitee harmless from and against, all Expenses, liabilities,
judgments, penalties, fines and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such liabilities, judgments, penalties, fines and amounts paid in
settlement) reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in, or not opposed to, the best interests of the Company and, with respect to
any criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct
was unlawful.

 

4. Proceedings by or in the Right of the Company. If by reason of Indemnitee’s
Corporate Status Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of any of the Company to
procure a judgment in its favor, the Company shall indemnify Indemnitee with
respect to, and hold Indemnitee harmless from and against, all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
such Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Company; provided, however, that indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction to be
liable to the Company only if (and only to the extent that) the Court of
Chancery of the State of Delaware (the “Delaware Court”) or the court in which
such Proceeding shall have been brought or is pending shall determine that
despite such adjudication of liability and in light of all circumstances such
indemnification may be made.

 

5. Mandatory Indemnification in Case of Successful Defense. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in defense of any Proceeding (including,
without limitation, any Proceeding brought by or in the right of the Company),
the Company shall indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against, all Expenses reasonably incurred by Indemnitee or on
behalf of Indemnitee in connection therewith. If Indemnitee is not wholly
successful in defense of such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company will indemnify Indemnitee against all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
each successfully resolved claim, issue or matter. For purposes of this
Section 5 and without limitation, the termination of any claim, issue or matter
in such a Proceeding by dismissal, with or without prejudice, on substantive or
procedural grounds, shall be deemed to be a successful result as to such claim,
issue or matter.

 

- 2 -



--------------------------------------------------------------------------------

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification by the Company for some or a
portion of the Expenses, liabilities, judgments, penalties, fines and amounts
paid in settlement (including all interest, assessments and other charges paid
or payable in connection with or in respect of such liabilities, judgments,
penalties, fines and amounts paid in settlement) incurred by Indemnitee or on
behalf of Indemnitee in connection with a Proceeding or any claim, issue or
matter therein, but not, however, for the total amount thereof, the Company
shall indemnify Indemnitee for that portion thereof to which Indemnitee is
entitled.

 

7. Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.

 

  (a) The Company will indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against, any and all Expenses and, if requested by Indemnitee,
will (within twenty (20) calendar days of such request) advance such Expenses to
Indemnitee, which are reasonably incurred by Indemnitee in connection with any
action brought by Indemnitee for (i) indemnification or advance payment of
Expenses by the Company under this Agreement, any other agreement, the
Certificate of Incorporation or By-laws of the Company as now or hereafter in
effect; or (ii) recovery under any director and officer liability insurance
policies maintained by any WMG Entity to the fullest extent permitted by law.

 

  (b) To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness in any Proceeding to which Indemnitee is not a party, the
Company will indemnify Indemnitee with respect to, and hold Indemnitee harmless
from and against, and the Company will advance, all Expenses reasonably incurred
by Indemnitee or on behalf of Indemnitee in connection therewith.

 

8. Advancement of Expenses.

 

  (a) The Company shall advance all Expenses reasonably incurred by or on behalf
of Indemnitee in connection with the investigation, defense, settlement or
appeal of any Proceeding within twenty (20) calendar days after the receipt by
the Company of a statement or statements from Indemnitee requesting such advance
or advances from time to time, whether prior to or after final disposition of
such Proceeding. Such advances shall, in all events, be (i) unsecured and
interest free; and (ii) made without regard to Indemnitee’s ability to repay the
advances.

 

  (b)

To obtain advancement of Expenses under this Agreement, Indemnitee shall submit
to the Company a written request for advancement of Expenses and, to the extent
required by applicable law, an unsecured written undertaking by or on behalf of
Indemnitee to repay any Expenses advanced if it shall ultimately be determined
that Indemnitee is not entitled to be indemnified against such Expenses. Upon
submission of such request for advancement of Expenses and

 

- 3 -



--------------------------------------------------------------------------------

 

unsecured written undertaking, Indemnitee shall be entitled to advancement of
Expenses as provided in this Section 8, and such advancement of Expenses shall
continue until such time (if any) as there is a final judicial determination
that Indemnitee is not entitled to indemnification.

 

9. Certain Agreements Related to Indemnification.

 

  (a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request for indemnification at such time as determined by
Indemnitee in Indemnitee’s sole discretion.

 

  (b) At any time after submission by Indemnitee of a request for
indemnification pursuant to Section 9(a), either the Company or Indemnitee may
petition the Delaware Court for resolution of any objection to such request
which may be made by the Company. The Company will pay any and all Expenses
reasonably incurred in connection with the investigation and resolution of such
issues.

 

  (c) Indemnitee shall have the sole right and obligation to control the defense
or conduct of any claim or Proceeding with respect to Indemnitee. Indemnitee
will not compromise or settle any claim or Proceeding, release any claim, or
make any admission of fact, law, liability or damages with respect to any losses
for which indemnification is sought hereunder without the prior written consent
of the Company, which consent shall not be unreasonably withheld. The Company
will not, with respect to any person or entity, settle any claim or Proceeding,
release any claim, or make any admission of fact, law or liability or damages,
or assign, pledge or permit any subrogation with respect to the foregoing, or
permit any WMG Entity to do any of the foregoing, to the extent such settlement,
release, admission, assignment, pledge or subrogation in any way adversely
affects Indemnitee or directly or indirectly imposes any expense, liability,
damages, debt, obligation or judgment on Indemnitee.

 

  (d)

The parties intend and agree that, to the extent permitted by law, in connection
with any determination with respect to entitlement to indemnification hereunder:
(i) it will be presumed that Indemnitee is entitled to indemnification under
this Agreement, and that the WMG Entities or any other person or entity
challenging such right will have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption; (ii) the termination of any
action, suit or proceeding by judgment, order, settlement, conviction, or upon a
plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the applicable WMG Entity, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that Indemnitee’s conduct was
unlawful; (iii) Indemnitee will be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the
applicable WMG Entity, including financial statements, or on information

 

- 4 -



--------------------------------------------------------------------------------

 

supplied to Indemnitee by the officers, employees, or committees of the board of
directors of the applicable WMG Entity, or on the advice of legal counsel for
the applicable WMG Entity or on information or records given in reports made to
the applicable WMG Entity by an independent certified public accountant or by an
appraiser or other expert or advisor selected by the applicable WMG Entity; and
(iv) the knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of any of the WMG Entities or relevant enterprises will not be
imputed to Indemnitee in a manner that limits or otherwise adversely affects
Indemnitee’s rights hereunder. The provisions of this Section 9(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.

 

  (e) Indemnitee agrees to notify the Company promptly upon being served with
any summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder; provided, however,
that any failure of Indemnitee to so notify the Company will not relieve the
Company of any obligation which they may have to Indemnitee under this Agreement
or otherwise. If at the time of receipt of any such request for indemnification
or notice the Company has director and officer insurance policies in effect, the
Company will promptly notify the relevant insurers in accordance with the
procedures and requirements of such policies.

 

10. Other Rights of Recovery; Insurance; Subrogation, etc.

 

  (a)

The rights of indemnification and to receive advancement of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, under the WMG
Entities’ Certificates of Incorporation or By-Laws, or under any other
agreement, vote of stockholders or resolution of directors of any WMG Entity, or
otherwise. Indemnitee’s rights under this Agreement are present contractual
rights that fully vest upon Indemnitee’s first service as a director or officer
of the Company. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in the General Corporation Law of the State of Delaware
(or other applicable law), whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the WMG Entities’ Certificates of Incorporation or By-Laws and
this Agreement, it is the intent of the parties hereto that Indemnitee enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity

 

- 5 -



--------------------------------------------------------------------------------

 

or otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

  (b) To the extent that any of the WMG Entities maintains an insurance policy
or policies providing liability insurance for directors, officers, employees,
fiduciaries, representatives, partners or agents of any WMG Entity, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any director, officer,
employee, fiduciary, representative, partner or agent insured under such policy
or policies.

 

  (c) In the event of any payment by the Company under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee against any other WMG Entity, and Indemnitee hereby
agrees, as a condition to obtaining any advancement or indemnification from the
Company, to assign all of Indemnitee’s rights to obtain from such other WMG
Entity such amounts to the extent that they have been paid to or for the benefit
of Indemnitee as advancement or indemnification under this Agreement and are
adequate to indemnify Indemnitee with respect to the costs, Expenses or other
items to the full extent that Indemnitee is entitled to indemnification or other
payment hereunder; and Indemnitee will (upon request by the Company) execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
or enforce such rights.

 

  (d) The Company hereby unconditionally and irrevocably waives, relinquishes
and releases, and covenants and agrees not to exercise (and to cause each of the
other WMG Entities not to exercise), any rights that it may now have or
hereafter acquire against any Designating Stockholder (or former Designating
Stockholder) or Indemnitee that arise from or relate to the existence, payment,
performance or enforcement of the Company’ obligations under this Agreement or
under any other indemnification agreement (whether pursuant to contract, by-laws
or charter), including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of Indemnitee against any Designating
Stockholder (or former Designating Stockholder) or Indemnitee, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Designating Stockholder (or former Designating Stockholder) or Indemnitee,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right.

 

  (e)

The Company shall not be liable under this Agreement to pay or advance to
Indemnitee any amounts otherwise indemnifiable hereunder if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise; provided, however, that (i) the

 

- 6 -



--------------------------------------------------------------------------------

 

Company hereby agrees that they are the indemnitors of first resort (i.e., their
obligations to Indemnitee under this Agreement are primary and any obligation of
any Designating Stockholder (or any affiliate thereof) to provide advancement or
indemnification for the same Expenses, liabilities, judgments, penalties, fines
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by Indemnitee are secondary), and (ii) if any Designating Stockholder
(or any affiliate thereof other than a WMG Entity) pays or causes to be paid,
for any reason, any amounts otherwise indemnifiable hereunder or under any other
indemnification agreement (whether pursuant to contract, by-laws or charter)
with any director or officer of the Company, then (x) such Designating
Stockholder (or such affiliate, as the case may be) shall be fully subrogated to
all rights of Indemnitee with respect to such payment and (y) the Company shall
reimburse such Designating Stockholder (or such other affiliate) for the
payments actually made. The Company shall take any and all actions as may
reasonably be requested by Indemnitee or any Designating Stockholder to cause
director and officer liability insurance policies maintained by the Company, and
those maintained by any other applicable WMG Entity, to be paid and exhausted to
cover any Expenses, liabilities, judgments, penalties, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, liabilities,
judgments, penalties, fines and amounts paid in settlement) that could be
subject to indemnification hereunder before claims are made with respect to such
matters under any director and officer liability insurance policies that may be
maintained by any Designating Stockholder or any of their affiliates (other than
affiliates that are WMG Entities or subsidiaries thereof), it being understood
and agreed that it is the intent of the parties that any such policies
maintained by any Designating Stockholder or any of such other affiliates would
be called upon to provide excess insurance coverage only to the extent of any
failure of any liability insurance policies maintained by the WMG Entities to
make payment of any amounts for which coverage is also available under any
liability insurance policies maintained by any Designating Stockholder or any of
their affiliates (other than affiliates that are WMG Entities or subsidiaries
thereof).

 

  (f) The Company’ obligation to indemnify or advance Expenses hereunder to
Indemnitee in respect of or relating to Indemnitee’s service at the request of
any of the Company as a director, officer, employee, fiduciary, representative,
partner or agent of any other WMG Entity shall be reduced by any amount
Indemnitee has actually received as payment of indemnification or advancement of
Expenses from such other WMG Entity, except to the extent that such
indemnification payments and advance payment of Expenses when taken together
with any such amount actually received from other WMG Entities or under director
and officer insurance policies maintained by one or more WMG Entities are
inadequate to fully pay all costs, Expenses or other items to the full extent
that Indemnitee is entitled to indemnification or other payment hereunder.

 

- 7 -



--------------------------------------------------------------------------------

11. Employment Rights; Successors; Third Party Beneficiaries.

 

  (a) This Agreement shall not be deemed an employment contract between the
Company and Indemnitee. This Agreement shall continue in force as provided above
after Indemnitee has ceased to serve as a director and/or officer of the
Company.

 

  (b) This Agreement shall be binding upon each of the Company and their
successors and assigns and shall inure to the benefit of Indemnitee and his
heirs, executors and administrators.

 

  (c) The Designating Stockholders are express third party beneficiaries of this
Agreement, are entitled to rely upon this Agreement, and may specifically
enforce the Company’ obligations hereunder (including but not limited to the
obligations specified in Section 10 of this Agreement).

 

12. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

13. Exception to Right of Indemnification or Advancement of Expenses. Except as
provided in Section 7(a) of this Agreement or as may otherwise be agreed by the
Company, Indemnitee shall not be entitled to indemnification or advancement of
Expenses under this Agreement with respect to any Proceeding brought by
Indemnitee (other than a Proceeding by Indemnitee by way of defense or to
enforce his rights under this Agreement or under statute or other law including
any rights under Section 145 of the Delaware General Corporation Law), unless
the bringing of such Proceeding or making of such claim shall have been approved
by the Board of Directors of the Company.

 

14. Definitions. For purposes of this Agreement:

 

  (a) “Board of Directors” refers to the board of directors of the Company.

 

  (b) “Certificate of Incorporation” means, with respect to any entity, (i) in
the case of the Company, its certificate of incorporation and (ii) in the case
of any other entity, its certificate of incorporation, articles of incorporation
or similar constituting document.

 

- 8 -



--------------------------------------------------------------------------------

  (c) “Corporate Status” describes the status of a person in his or her capacity
as a director or officer of any of the Company (including, without limitation,
one who serves at the request of any of the Company as a director, officer,
employee, fiduciary or agent of any WMG Entity).

 

  (d) “Designating Stockholder” means any of the Sponsors, in each case so long
as an individual designated (directly or indirectly) by the Sponsors, or any of
their respective affiliates (as provided by the Company’s Certificate of
Incorporation, By-laws, and Stockholders Agreement) serves as a director of any
WMG Entity.

 

  (e) “Expenses” shall mean all reasonable costs, fees and expenses and shall
specifically include all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees and costs of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness, in, or
otherwise participating in, a Proceeding, including, but not limited to, the
premium for appeal bonds, attachment bonds or similar bonds and all interest,
assessments and other charges paid or payable in connection with or in respect
of any such Expenses.

 

  (f) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened, pending or
completed proceeding, whether brought by or in the right of the Company or
otherwise and whether civil, criminal, administrative or investigative in
nature, in which Indemnitee was, is, may be or will be involved as a party,
witness or otherwise, by reason of Indemnitee’s Corporate Status or by reason of
any action taken by him or of any inaction on his part while acting as director
or officer of any WMG Entity (in each case whether or not he is acting or
serving in any such capacity or has such status at the time any liability or
expense is incurred for which indemnification or advancement of Expenses can be
provided under this Agreement).

 

  (g) “Sponsors” means, collectively Thomas H. Lee Equity Fund V, L.P., Thomas
H. Lee Parallel Fund V, L.P., Thomas H. Lee Equity (Cayman) Fund V, L.P., THL
WMG Equity Investors, L.P., 1997 Thomas H. Lee Nominee Trust, Thomas H. Lee
Investors Limited Partnership, Great-West Investors, LP, Bain Capital VII
Coinvestment Fund, LLC, Bain Capital Integral Investors, LLC, and BCIP TCV, LLC.

 

  (h) “WMG Entity” means the Company, any of its subsidiaries and any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise with respect to which Indemnitee
serves as a director, officer, employee, partner, representative, fiduciary or
agent, or in any similar capacity, at the request of the Company.

 

- 9 -



--------------------------------------------------------------------------------

15. Construction. Whenever required by the context, as used in this Agreement
the singular number shall include the plural, the plural shall include the
singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.

 

16. Reliance; Integration.

 

  (a) The Company expressly confirm and agree that they have entered into this
Agreement and assumed the obligations imposed on each of them hereby in order to
induce Indemnitee to serve as a director and/or officer of the Company, and the
Company acknowledge that Indemnitee is relying upon this Agreement in serving as
a director and/or officer of the Company.

 

  (b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

 

17. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

18. Notice Mechanics. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been direct, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

  (a) If to Indemnitee to:

       [Insert address]

 

  (b) If to the Company, to:

       75 Rockefeller Plaza

       New York, NY 10019

Attention:    Paul M. Robinson, EVP & General Counsel       Facsimile:    (212)
275-3601       Email:    Paul.Robinson@wmg.com      

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Company and (b) in the case of a
change in address for notices to the Company, furnished by the Company to
Indemnitee.

 

19.

Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any

 

- 10 -



--------------------------------------------------------------------------------

 

reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
reasonably incurred Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and their other directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).

 

20. Governing Law; Submission to Jurisdiction; Appointment of Agent for Service
of Process. This Agreement and the legal relations among the parties shall, to
the fullest extent permitted by law, be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court, and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or otherwise
inconvenient forum.

 

21. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

[Remainder of Page Intentionally Blank]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Company:     WARNER MUSIC GROUP CORP.     By:  

 

    Name:     Title:    

 

Indemnitee:     Name: [                    ]

[Signature Page to Indemnification Agreement]